Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-17-2005

Cochran v. Pinchak
Precedential or Non-Precedential: Precedential

Docket No. 02-1047




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Cochran v. Pinchak" (2005). 2005 Decisions. Paper 916.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/916


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                          ____________________

                            Case No: 02-1047
                         ______________________


                           OLIVER COCHRAN
                                         Appellant

                                    v.

          STEVEN PINCHAK, Administrator of East Jersey State Prison;
         PATRICK ARVONIO, Administrator of East Jersey State Prison;
      ALFIERO ORTIZ, Assistant Administrator of East Jersey State Prison;
    TERRANCE MOORE, Assistant Administrator of East Jersey State Prison;
    MICHAEL POWERS; DR. FREDERICK BAUER; LT. "JOHN" MILLER;
SGT. "JOHN" TARZA; DR. FRANKLIN H. SPIRN; DR. HOWARD M. EPSTEIN;
 NEW JERSEY DEPARTMENT OF CORRECTIONS; THOMAS D. FARRELL,
             Supervisor of the Health Services Unit of the New Jersey
        Department of Corrections; SCOTT A. FAUNCE, Administrator of
       Bayside State Prison; CHARLES LEONE, Assistant Administrator of
         Bayside State Prison; "JANE" MERITT, Classification Supervisor
of Bayside State Prison; "JOHN" BLOUNT, Correction Officer; "JOHN" ALENDE,
          Correction Officer; "JOHN" DAVENPORT, Correction Officer;
    "JOHN" SNELL, Correction Officer; SERGEANT "JOHN" PERGANSKI,
      Correction Officer; SERGEANT "JOHN" DAVIS, Correction Officer;
CORRECTIONAL MEDICAL SERVICES; DR. HERTZEL ZACKAI; DR. "JOHN"
    CARLINO; LISA LITTLE, Hospital Administrator for Bayside State Prison;
                                MARGE AMODEL

                                              Appellees


                     UNITED STATES OF AMERICA


                                              Intervenor
        Before: SCIRICA, Chief Judge, FISHER and ALDISERT, Circuit Judges,


                 ORDER SUR PETITION FOR PANEL REHEARING


              It appearing that the Supreme Court has before it the consolidated cases of

United States v. Georgia, No. 04-1203, and Goodman v. Georgia, No. 04-1236, cert

granted May 16, 2005, that are appeals from the Court of Appeals for the Eleventh Circuit

which discuss Miller v. King, 384 F.3d. 1248 (11th Cir. 2004), a case relied on by the

majority opinion in the within case, it is ORDERED that the Petitions for Panel

Rehearing be and are hereby GRANTED, that the opinion and judgment in the within

case be VACATED and that the matter be held C.A.V. until such time as the Supreme

Court decides the consolidated cases of United States v. Georgia, No. 04-1203, and

Goodman v. Georgia, No. 04-1236.




                                                        BY THE COURT

                                                        /s/ Ruggero J. Aldisert
                                                        Circuit Judge


Dated: June 17, 2005
CMH/cc: JVD, DMR, SEH